DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This action is in response to the applicant’s response filed 6 May 2022, which is in response to the USPTO office action mailed 1 March 2022. Claims 1-7 and 11-16,  are amended. Claims 1-20 are currently pending.

Response to Arguments
With respect to the 35 USC §102 rejection of claims 1-7, 9-17, 19 and 20 as well as the 35 USC §103 rejection of claims 8 and 18, the applicant’s arguments are moot in view of a new grounds of rejection, as necessitated by the applicant's amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al., US 20160162971 A1 (hereinafter “Peterson”).

Claim 1: Peterson teaches a product comparison method implemented by a computer apparatus including at least one processor, the product comparison method comprising:
recognizing at least two comparable products from at least one image that is displayed on a same display screen (Peterson, [Fig. 3A], [Fig. 3B], [0103] note the product indicating device 300 includes a user interface 301 showing a plurality of products including one or more matching products 302, [0104] note product indicating device 300, having received a user selection, captures image data corresponding to the view of the store shelf as seen through the heads-up display and identifies the matching products 302);
in response to identifying that each of the at least two comparable products has a metadata field corresponding to at least one common attribute, and the metadata field has a numerical value, displaying the at least one common attribute of the at least two comparable products through a user interface (Peterson, [0104] note As described above, a product matching module 204 may identify the matching products based on a comparison of product characteristics for products identified within the image data, [0088] note price module 214, in one embodiment, is configured to determine a price for the identified plurality of products, [0091] note Examples of product characteristics include, but are not limited to, product names, product ingredients or components, product identifiers (e.g., product/model numbers), product brands or manufacturers, product origin (e.g., location of manufacture) product sizes, product and/or packaging shapes, and the like; i.e. metadata, [0088] note the price module 214 may cause the display module 218 to superimpose a price for a product as a pop-up window near the location of the corresponding product. In some embodiments, the price module 214 only provides the prices for those products within the image data that are matching products); and
based on the user interface receiving a user input that selects one of the at least one common attribute, as a selected attribute, providing a result of comparison between the at least two comparable products with regard to the selected attribute (Peterson, [0071] note location module 206 may display a comparison between two or more matching products… the location module 206 may indicate that two allergy medications differ in size, in brand, and/or in active ingredient, [0108] note the product indicating device 300 also modifies the user interface 301 to display prices 314 corresponding to each matching product 302… the prices 314 may be user selectable, wherein selecting the price 314 causes the user interface 301 to display additional information on the corresponding product, for example one or more product characteristics such as size, brand, and the like).

Claim 2: Peterson teaches the product comparison method of claim 1, wherein the displaying comprises identifying the at least one common attribute of the at least two comparable products based on metadata of the at least two comparable products (Peterson, [0088] note the price module 214 may cause the display module 218 to superimpose a price for a product as a pop-up window near the location of the corresponding product. In some embodiments, the price module 214 only provides the prices for those products within the image data that are matching products).

Claim 3: Peterson teaches the product comparison method of claim 1, wherein the displaying comprises:
retrieving metadata of the at least two comparable products from a product database that stores product information; and identifying the at least one common attribute of the at least two comparable products based on the retrieved metadata (Peterson, [0104] note a product matching module 204 may identify the matching products based on a comparison of product characteristics for products identified within the image data, [0088 note price module 214, in one embodiment, is configured to determine a price for the identified plurality of products, [0091] note Examples of product characteristics include, but are not limited to, product names, product ingredients or components, product identifiers (e.g., product/model numbers), product brands or manufacturers, product origin (e.g., location of manufacture) product sizes, product and/or packaging shapes).

Claim 4: Peterson teaches the product comparison method of claim 1, wherein the displaying comprises:
retrieving metadata from product details acquired through a real-time search for the at least two comparable products; and identifying the at least one common attribute of the at least two comparable products based on the retrieved metadata (Peterson, [0092] note the product information module 216 searches a database for product information, either a local database stored in the memory 112 or a remote database accessible via a network interface).

Claim 5: Peterson teaches the product comparison method of claim 1, wherein the at least two comparable products comprise a first product and a second product, and
the least one common attribute comprises a first common attribute and a second common attribute (Peterson, [0104] note As described above, a product matching module 204 may identify the matching products based on a comparison of product characteristics for products identified within the image data), and
wherein the displaying further comprises: displaying the first product and the second product in a first region of the display screen; displaying the first common attribute and the second common attribute in a second region of the display screen (Peterson, [Fig. 3B], [0107] note product indicating device 300 causes the user interface 301 to display visual marks 312 indicating the locations of the matching products 302);
in response to the first common attribute being selected from the second region of the display screen, marking the first product in the first region of the display screen based on comparison of field values of the first common attribute of each of the first product and the second product; and in response to the first common attribute being selected from the second region of the display screen, marking the second product in the first region of the display screen based on comparison of field values of the second common attribute of each of the first product and the second product (Peterson, [0071] note location module 206 may display a comparison between two or more matching products… the location module 206 may indicate that two allergy medications differ in size, in brand, and/or in active ingredient, [0108] note the product indicating device 300 also modifies the user interface 301 to display prices 314 corresponding to each matching product 302… the prices 314 may be user selectable, wherein selecting the price 314 causes the user interface 301 to display additional information on the corresponding product, for example one or more product characteristics such as size, brand, and the like, [0117] note indicating 406 the one or more products matching the product selection includes visually marking a product's location. For example, the location module 206 may visually mark a product's location by highlighting or outlining the product within the image data).

Claim 6: Peterson teaches the product comparison method of claim 1, wherein the providing the result of the comparison comprises: 
marking a graphic object corresponding to one of the at least two comparable products with a label according to the result of the comparison by overlaying the label on the at least one image, and wherein the marking comprises differentially displaying the label based on a field value of at least one of the at least two comparable products about the selected attribute (Peterson, [0104] note product indicating device 300 may modify the user interface 301 to display a visual mark 312 indicating the location of the matching items 302, [0110] note the visual marks 312 and the prices 314 are superimposed on the static image showing the store shelf).

Claim 7: Peterson teaches the product comparison method of claim 1, wherein the at least two comparable products comprise a first product and a second product, wherein the product comparison method further comprises:
extracting from a metadata field database, first field information of each of the first product and the second product (Peterson, [0066] note the product matching module 204 retrieves the product characteristics from a database, either a local database stored in the memory 112 or a remote database accessible via a network interface); and 
in response to the first field information of the first information being equal to the second field information of the second information, extracting from the metadata field database, second field information of each of the first product and the second product, and using the second field information as the at least one common attribute, and wherein different field depths are assigned to the first field information and the second field information, in the metadata field database (Peterson, [0067] note  the product matching module 204 further compares the identified plurality of products to at least one product constraint… the product matching module 204 may filter a list of otherwise-matching products to include only those with a specific product constraint).

Claim 9: Peterson teaches the product comparison method of claim 1, wherein the recognizing the at least two comparable products comprises:
providing product information of each of a plurality of objects that are recognized in the at least one image; and setting at least two objects of the plurality of objects as the at least two comparable products in response to a user input that confirms the product information of the at least two objects (Peterson, [0074] note product selection module 208 presents a menu to the user and receives a selection from the menu, the selection denoting the user-selected product, [0075] note he product selection module 208 receives at least one product constraint from the user, wherein the product matching module 204 further compares the identified plurality of products to the at least one product constraint. A product constraint may be a user-specified product characteristic required of any matching products… product selection module 208 may then provide the product constraint to the product matching module 204, wherein the product matching module 204 filters a list of otherwise-matching products to include only those with the product constraint).

Claim 10: Peterson teaches the product comparison method of claim 1, wherein the at least two comparable products comprises a first product and a second product, and wherein the production comparison method comprises:
extracting from the at least one image, first text corresponding to the first product and second text corresponding to the second product, through an optical character reader (OCR); and comparing the first text with the second text to provide the result of the comparison (Peterson, [0132] note  the identifying 604 the plurality of products includes recognizing text within the image data).

Claim 11: Peterson teaches a non-transitory computer-readable record medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform a product comparison comprising:
recognizing at least two comparable products from at least one image that is displayed on a same display screen (Peterson, [Fig. 3A], [Fig. 3B], [0103] note the product indicating device 300 includes a user interface 301 showing a plurality of products including one or more matching products 302, [0104] note product indicating device 300, having received a user selection, captures image data corresponding to the view of the store shelf as seen through the heads-up display and identifies the matching products 302);
in response to identifying that each of the at least two comparable products has a metadata field corresponding to at least one common attribute, and the metadata field has a numerical value, displaying the at least one common attribute of the at least two comparable products through a user interface (Peterson, [0104] note As described above, a product matching module 204 may identify the matching products based on a comparison of product characteristics for products identified within the image data, [0088] note price module 214, in one embodiment, is configured to determine a price for the identified plurality of products, [0091] note Examples of product characteristics include, but are not limited to, product names, product ingredients or components, product identifiers (e.g., product/model numbers), product brands or manufacturers, product origin (e.g., location of manufacture) product sizes, product and/or packaging shapes, and the like; i.e. metadata, [0088] note the price module 214 may cause the display module 218 to superimpose a price for a product as a pop-up window near the location of the corresponding product. In some embodiments, the price module 214 only provides the prices for those products within the image data that are matching products); and
based on the user interface receiving a user input that selects one of the at least one common attribute, as a selected attribute, providing a result of comparison between the at least two comparable products with regard to the selected attribute (Peterson, [0071] note location module 206 may display a comparison between two or more matching products… the location module 206 may indicate that two allergy medications differ in size, in brand, and/or in active ingredient, [0108] note the product indicating device 300 also modifies the user interface 301 to display prices 314 corresponding to each matching product 302… the prices 314 may be user selectable, wherein selecting the price 314 causes the user interface 301 to display additional information on the corresponding product, for example one or more product characteristics such as size, brand, and the like).

Claim 12: Peterson teaches a computer apparatus comprising: at least one memory configured to store computer-readable instructions; and at least one processor configured to execute the computer-readable instructions to:
identify at least two comparable products from at least one image in response to each of the at least two comparable products having a metadata field that corresponds to at least one common attribute, and the metadata field having a numerical value (Peterson, [Fig. 3A], [Fig. 3B], [0103] note the product indicating device 300 includes a user interface 301 showing a plurality of products including one or more matching products 302, [0104] note product indicating device 300, having received a user selection, captures image data corresponding to the view of the store shelf as seen through the heads-up display and identifies the matching products 302, [0104] note As described above, a product matching module 204 may identify the matching products based on a comparison of product characteristics for products identified within the image data);
provide the at least one common attribute of the at least two comparable products through a user interface; and add a label in the at least one image based on a result of comparison between the at least two comparable products with regard to a selected attribute that is selected through the user interface from the at least one common attribute (Peterson, [0071] note location module 206 may display a comparison between two or more matching products… the location module 206 may indicate that two allergy medications differ in size, in brand, and/or in active ingredient, [0108] note the product indicating device 300 also modifies the user interface 301 to display prices 314 corresponding to each matching product 302… the prices 314 may be user selectable, wherein selecting the price 314 causes the user interface 301 to display additional information on the corresponding product, for example one or more product characteristics such as size, brand, and the like).

Claim 13: Peterson teaches the computer apparatus of claim 12, wherein the at least one processor is further configured to execute the computer-readable instructions to:
identify the at least one common attribute of the at least two comparable products based on metadata of the at least two comparable products (Peterson, [0088] note the price module 214 may cause the display module 218 to superimpose a price for a product as a pop-up window near the location of the corresponding product. In some embodiments, the price module 214 only provides the prices for those products within the image data that are matching products).

Claim 14: Peterson teaches the computer apparatus of claim 12, wherein the at least one processor is further configured to execute the computer-readable instructions to:
retrieve metadata of the at least two comparable products from a product database, and identify the at least one common attribute of the at least two comparable products based on the retrieved metadata (Peterson, [0104] note a product matching module 204 may identify the matching products based on a comparison of product characteristics for products identified within the image data, [0088 note price module 214, in one embodiment, is configured to determine a price for the identified plurality of products, [0091] note Examples of product characteristics include, but are not limited to, product names, product ingredients or components, product identifiers (e.g., product/model numbers), product brands or manufacturers, product origin (e.g., location of manufacture) product sizes, product and/or packaging shapes).

Claim 15: Peterson teaches the computer apparatus of claim 12, wherein the at least one processor is further configured to execute the computer-readable instructions to:
retrieve metadata from product details acquired through a real-time search for the at least two comparable products; and identify the at least one common attribute of the at least two comparable products based on the retrieved metadata (Peterson, [0092] note the product information module 216 searches a database for product information, either a local database stored in the memory 112 or a remote database accessible via a network interface).

Claim 16: Peterson teaches the computer apparatus of claim 13, wherein the at least one processor is further configured to execute the computer-readable instructions to:
identify field values of the at least two comparable products with regard to the at least one common attribute (Peterson, [0104] note As described above, a product matching module 204 may identify the matching products based on a comparison of product characteristics for products identified within the image data).

Claim 17: Peterson teaches the computer apparatus of claim 13, wherein the at least one processor is further configured to execute the computer-readable instructions to:
differentially display the label based on a field value of at least one of the at least two comparable products about the selected attribute (Peterson, [0071] note location module 206 may display a comparison between two or more matching products… the location module 206 may indicate that two allergy medications differ in size, in brand, and/or in active ingredient).

Claim 19: Peterson teaches the computer apparatus of claim 12, wherein the at least one processor is further configured to execute the computer-readable instructions to:
provide product information of each of a plurality of objects that are recognized in the at least one image, and set at least two objects of the plurality of objects as the at least two comparable products in response to a user input that confirms the product information of the at least two objects (Peterson, [0074] note product selection module 208 presents a menu to the user and receives a selection from the menu, the selection denoting the user-selected product, [0075] note he product selection module 208 receives at least one product constraint from the user, wherein the product matching module 204 further compares the identified plurality of products to the at least one product constraint. A product constraint may be a user-specified product characteristic required of any matching products… product selection module 208 may then provide the product constraint to the product matching module 204, wherein the product matching module 204 filters a list of otherwise-matching products to include only those with the product constraint).

Claim 20: Peterson teaches the computer apparatus of claim 12, wherein the at least two comparable products comprises a first product and a second product, and wherein the at least one processor is further configured to execute the computer-readable instructions to:
extract from the at least one image, first text corresponding to the first product and second text corresponding to the second product, through an optical character reader (OCR); and compare the first text with the second text to provide the result of the comparison. (Peterson, [0132] note  the identifying 604 the plurality of products includes recognizing text within the image data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Moore et al., US 10204136 B2 (hereinafter “Moore”).

Claim 8: Peterson does not explicitly teach the product comparison method of claim 1, wherein the providing comprises providing the result of the comparison in a graph form based on field values of the at least two comparable products with regard to the selected attribute.
However, Moore teaches this (Moore, [Fig. 6], [Col. 8 Lines 10-15] note In response to the user adjusting the adjustment slider to various settings or values reflecting the specific types of attributes the user desires in a product, the presentation engine 210 presents the search results in a list format and a multiple dimensional graphical format for quick product comparison, [Col. 15 33-38] note the analysis engine 240 structures the information from the search result in a multi-dimensional graph 640 for user comparison and visualization. Each of the attributes associated with the adjustable slider 630 can be represented as axis in the graph 640. In this specific example, the y-axis represents the value score of each product).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the augmented reality product display of Peterson with the search result graph of Moore according to known methods (i.e. providing a graph reflecting specific types of attributes the user desires in a product). Motivation for doing so is that this structures the search results in a multi-dimensional graphical format for ease of comparison to a reference point, where each dimensional axis represents an attribute the user wishes to compare across different products (Moore, Col. 2 Lines 45-49]).

Claim 18: Peterson does not explicitly teach the computer apparatus of claim 13, wherein the at least one processor is further configured to execute the computer-readable instructions to: provide the result of the at least two comparable products in a graph form based on field values of the at least two comparable products about the selected attribute.
However, Moore teaches this (Moore, [Fig. 6], [Col. 8 Lines 10-15] note In response to the user adjusting the adjustment slider to various settings or values reflecting the specific types of attributes the user desires in a product, the presentation engine 210 presents the search results in a list format and a multiple dimensional graphical format for quick product comparison, [Col. 15 33-38] note the analysis engine 240 structures the information from the search result in a multi-dimensional graph 640 for user comparison and visualization. Each of the attributes associated with the adjustable slider 630 can be represented as axis in the graph 640. In this specific example, the y-axis represents the value score of each product).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the augmented reality product display of Peterson with the search result graph of Moore according to known methods (i.e. providing a graph reflecting specific types of attributes the user desires in a product). Motivation for doing so is that this structures the search results in a multi-dimensional graphical format for ease of comparison to a reference point, where each dimensional axis represents an attribute the user wishes to compare across different products (Moore, Col. 2 Lines 45-49]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165